PER CURIAM:
Anthony Mungal filed a petition for writ of mandamus alleging undue delay by the district court in ruling on his 28 U.S.C. § 2255 (2000) motion. The district court ruled on the motion by order entered on March 29, 2005. Accordingly, the mandamus petition is now moot. Therefore, although we grant Mungal’s motion to proceed in forma pauperis, we deny the petition for mandamus relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED